Citation Nr: 0828997	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  99-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
anxiety state, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In a December 2004 decision, the Board increased the 
evaluation for the veteran's disability from 50 percent to 70 
percent.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2007 memorandum decision, the Court vacated the 
Board's decision to the extent that an even higher evaluation 
had not been granted, and judgment on this matter was entered 
in March 2007.  The case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its February 2007 decision, the Court noted that the 
veteran was afforded five VA examinations to address his 
psychoneurosis between May 1999 and June 2004.  The Court, 
however, also observed that the examiner who conducted 
examinations in April and August of 2003 had emphasized the 
need for a "field visit" by someone from VA to assess the 
veteran's "functioning capacity for everyday living," but 
there was no indication that such a field visit had ever 
occurred.  Given that the veteran's outpatient treatment 
records reflected that he continued to have visual 
hallucinations and appeared to be at risk for his safety, the 
Court observed that the VA examinations of record did not 
appear to adequately address the impact of his service-
connected psychiatric disabilities on ordinary activities or 
his ability to be gainfully employed.  In view of this, as 
well as the length of time since the last examination, the 
Board finds that the veteran should be afforded both a VA 
field examination and a VA psychiatric examination to more 
fully ascertain the degree of social and occupational 
impairment resulting from his service-connected 
psychoneurosis.

The Board is aware that, in the February 2007 decision, the 
Court did not find any deficiencies of notification under 
38 U.S.C.A. § 5103(a) (West 2002) or 38 C.F.R. § 3.159(b) 
(2007).  This decision, however, preceded the Court's own 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), in which the Court found that, at a minimum, adequate 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

Given that the Court has now set forth more specific 
requirements for the adequacy of notice in increased rating 
claims, the Board finds that additional notification is 
warranted in the case at hand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an evaluation in excess of 70 
percent for psychoneurosis, anxiety 
state.  This letter must inform the 
veteran about the information and 
evidence (with both lay and medical 
examples) that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  This letter 
should include the relevant provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9400 
(2007).  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Arrangements should then be made for 
a VA field examination, with the examiner 
visiting the veteran at his home.  
Inquiry should be directed to, but not 
limited to, questions of the impact of 
the veteran's service-connected 
disabilities on his ordinary activities 
and his ability to be gainfully employed.  
The examiner should specifically address 
the impact of any hallucinations and 
resultant danger to the veteran.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  The veteran also be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected psychoneurosis, anxiety state.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
findings should be reported.  The 
examiner should render a multi-axis 
diagnosis, assign a Global Assessment of 
Functioning (GAF) score, describe the 
impact of the veteran's disorder in terms 
of current hallucinations, and provide an 
opinion as to whether the disorder has 
resulted in total occupational and social 
impairment.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

4.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for psychoneurosis, 
anxiety state, should be readjudicated.  
If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




